Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 1 of 57   PageID #: 12028
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
           UNITED STATES OF AMERICA,            )   CR 17-00101 LEK
       4                                        )
                        Plaintiff,              )   Honolulu, Hawaii
       5                                        )   February 12, 2020
              vs.                               )   February 13, 2020
       6                                        )
           (1) ANTHONY T. WILLIAMS,             )   PARTIAL TRANSCRIPT:
       7                                        )   TESTIMONY OF MACRINA PILLOS
                        Defendant.              )
       8                                        )

       9                 PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
                         BEFORE THE HONORABLE LESLIE E. KOBAYASHI
     10                        UNITED STATES DISTRICT JUDGE

     11     APPEARANCES:

     12     For the Government:           KENNETH M. SORENSON, AUSA
                                          GREGG PARIS YATES, AUSA
     13                                   Office of the United States Attorney
                                          300 Ala Moana Boulevard, Suite 6100
     14                                   Honolulu, Hawaii 96850

     15     Also Present:                 MEGAN CRAWLEY, FBI Special Agent

     16     For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
            Anthony T. Williams:          05963-122
     17                                   Federal Detention Center Honolulu
                                          Inmate Mail/Parcels
     18                                   P.O. Box 30080
                                          Honolulu, Hawaii 96820
     19
            Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
     20                                   547 Halekauwila Street, Suite 102
                                          Honolulu, Hawaii 96813
     21
            Official Court Reporter:      DEBRA READ, RDR
     22                                   United States District Court
                                          300 Ala Moana Boulevard
     23                                   Honolulu, Hawaii 96850

     24
           Proceedings recorded by electronic sound recording; transcript
     25    produced with computer-aided transcription (CAT).




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 2 of 57   PageID #: 12029
                                                                                      2


       1                                   I N D E X

       2                     CHRONOLOGICAL INDEX OF WITNESSES

       3

       4   GOVERNMENT'S WITNESS                                                PAGE

       5

       6   MACRINA PILLOS
            Direct Examination By Mr. Yates                                      3
       7
           THURSDAY, FEBRUARY 13, 2020                                         27
       8

       9   MACRINA PILLOS (Resumed the stand)
            Direct Examination Resumed By Mr. Yates                             27
     10     Cross-Examination By the Defendant                                  28
            Redirect Examination By Mr. Yates                                   52
     11

     12

     13                                    I N D E X

     14                                E X H I B I T S

     15

     16    NO.                                                                 PAGE

     17
           807                                                                  15
     18    819                                                                  16
           820                                                                  22
     19

     20    THURSDAY, FEBRUARY 13, 2020                                         27

     21    2035, page 8                                                         39

     22

     23

     24

     25




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 3 of 57     PageID #: 12030
                                                                                       3


       1   WEDNESDAY, FEBRUARY 12, 2020                                    1:22 P.M.

       2                         (Partial transcript begins:)

       3               MACRINA PILLOS, GOVERNMENT'S WITNESS, WAS SWORN

       4                  THE COURTROOM MANAGER:        Thank you.

       5           If you can state your name and spell your first and last

       6   name for the record.

       7                  THE WITNESS:    Okay.      I'm Macrina Pillos.   And I --

       8                  THE COURTROOM MANAGER:        If you can just spell your

       9   name.

     10                   THE COURT:     Spell your name.

     11                   THE COURTROOM MANAGER:        Go ahead and have a seat.

     12                   THE COURT:     Sit down.

     13                   THE COURTROOM MANAGER:        Just spell your last name

     14    for the record.

     15                   THE WITNESS:    P, like in Peter, -i-l-l-o-s, like in

     16    Sam.

     17                   THE COURT:     So Mr. Yates is going to ask you some

     18    questions.

     19            Your witness, Mr. Yates.

     20                   MR. YATES:     Thank you, Your Honor.

     21                                DIRECT EXAMINATION

     22    BY MR. YATES:

     23            Q      Ms. Pillos, can you please tell the jury what you do

     24    for a living?

     25            A      Well, I'm retired right now.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 4 of 57   PageID #: 12031
                                                                                     4


       1         Q       And since when?

       2         A       I think that was in 2000 -- 2000 -- I'm not quite

       3   sure, but it's 2012 or '11.

       4         Q       And what did you do before you retired?

       5         A       Oh, I used to work for Clinical Laboratories of

       6   Hawaii.

       7         Q       And can you please briefly describe your educational

       8   background?

       9         A       Oh, I am -- I was a registered midwife back home in

     10    the Philippines.

     11          Q       And where are you from then?

     12          A       Uhm, Manila.

     13          Q       And that's in the Philippines?

     14          A       That's in the Philippines.

     15          Q       Okay.   Can you please tell the jury what your first

     16    language is or was?

     17          A       Okay.   Ilocano, Tagalog, and English.

     18          Q       Now, at some point you became a client of Anthony

     19    Williams and Mortgage Enterprise Investments, correct?

     20          A       Yes.

     21          Q       Okay.   Let's talk about the period before then.

     22    Before you were an MEI client, where did you live?

     23          A       942 Akaiki Place.

     24          Q       And where is that?

     25          A       Maui.




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 5 of 57   PageID #: 12032
                                                                                     5


       1         Q      And when was your house purchased?

       2         A      That was in 2012.

       3         Q      And originally whose name was on the deed?

       4         A      It was my niece who is Wengie Pillos and my

       5   sister-in-law who is Amy Pillos.

       6         Q      And can you please explain to the jury why it is

       7   that their names were on the deed?

       8         A      Okay.    It was under their name because they want to

       9   help us to purchase a house.

     10          Q      And did your niece and sister-in-law -- I believe

     11    you said Amy and Wengie; is that correct?

     12          A      Right.    Correct.

     13          Q      -- did they have a mortgage on the house?

     14          A      No.

     15          Q      Who paid the mortgage?

     16          A      Me and my husband paid for the mortgage.

     17          Q      Okay.    And how much was owing every month?

     18          A      It's 2,221.

     19          Q      And you took over the mortgage or you had the

     20    mortgage on the house; is that correct?

     21          A      Yes.

     22          Q      And who was the mortgage servicer?

     23          A      Wells Fargo.

     24          Q      And at the time that you enlisted or enrolled with

     25    MEI, how would you describe the status of your payments?




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 6 of 57   PageID #: 12033
                                                                                     6


       1         A      Well, this --

       2         Q      Your payments to --

       3         A      To Wells Fargo?

       4         Q      -- to Wells Fargo, yes.

       5         A      It's 2,221.

       6         Q      Okay.   So can you describe were you paying

       7   currently?    Were you behind?

       8         A      We were very currently.

       9         Q      Okay.   And what was the balance on your mortgage?

     10          A      It was 258- -- aye -- 358,000, around there.

     11          Q      Okay.   So let's talk a little bit about how you

     12    became involved in MEI.      How did you first learn about MEI?

     13          A      Well, the first time was -- this was the first time

     14    that Henry Malinay came over to Maui.

     15          Q      And do you recall when that meeting was?

     16          A      It was the middle part of the year which is I think

     17    June 2013, if I'm not mistaken.

     18          Q      And what do you remember about that meeting?

     19          A      Well, about that meeting, Henry Malinay told us that

     20    they're going to reduce the mortgage.

     21          Q      Okay.   How much were they -- excuse me.        Let me

     22    withdraw that.

     23                 How much were they promising to reduce your mortgage

     24    by?

     25          A      Okay.   The reduced payment would be about




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 7 of 57   PageID #: 12034
                                                                                     7


       1   100-something thousand dollars.

       2         Q      Okay.

       3         A      And our monthly payment going be -- will be $1,032.

       4         Q      Okay.     Did he also talk about the term of your

       5   mortgage?

       6         A      15 years.

       7         Q      Okay.     And what was the term of your Wells Fargo

       8   mortgage?

       9         A      30 years.

     10          Q      So he was going to -- or the MEI program was going

     11    to cut your mortgage term in half?

     12          A      Right.

     13          Q      Okay.     Is it fair to say that the program was also

     14    going to cut your monthly payment in half?

     15          A      Right.

     16          Q      And your total mortgage loan, correct?

     17          A      Correct.

     18          Q      Okay.     Now, other than Henry Malinay, did you talk

     19    to anyone else with MEI about the MEI program?

     20          A      Oh, sure.    That was the time when I met Anabel

     21    Cab- -- Anabel Guzman.

     22          Q      And let's talk a little bit about why you met with

     23    Anabel -- you called her -- I'm sorry.         What did you call her?

     24          A      Anabel.

     25          Q      Anabel you said?




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 8 of 57   PageID #: 12035
                                                                                     8


       1         A      Guzman.

       2         Q      Guzman.    And is Anabel Guzman also known as Anabel

       3   Cabebe?

       4         A      Oh, no, this is -- I'm so sorry -- different.

       5         Q      Okay.

       6         A      This is -- Guzman is the last name.

       7         Q      Guzman is her last name?

       8         A      Not Cabebe.    I'm so sorry because I have another

       9   Anabel which name is Cabebe.

     10          Q      Okay.     Now, at some point did you have to address an

     11    issue with respect to your deed?

     12          A      Yes.

     13          Q      Okay.     And what did -- please explain to the jury

     14    what you had to do.

     15          A      Okay.     Anabel Guzman told us that -- no --

     16                 THE DEFENDANT:    Objection.    This is hearsay.

     17                 THE COURT:     Sustained.

     18          Q      (BY MR. YATES:)     Okay.   Did Anabel Cabebe do any

     19    notarizing for you?

     20          A      Sure, yes.

     21          Q      Okay.     And did Anabel Cabebe make any comments to

     22    you or statements to you about --

     23                 THE DEFENDANT:    Objection.    That's misleading and

     24    hearsay.

     25                 THE COURT:     All right.   So foundational.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 9 of 57   PageID #: 12036
                                                                                     9


       1                 MR. YATES:   Foundational.

       2                 THE COURT:   Overruled.

       3         And you have to wait till he finishes the question.

       4         Okay.    So ask your question.       It's overruled.

       5         Q       (BY MR. YATES:)      Okay.   So did Anabel Cabebe

       6   notarize your quitclaim deed?

       7         A       Yes.

       8         Q       And did Anabel Cabebe make any representations to

       9   you about MEI?

     10          A       Yes.

     11          Q       Okay.   So let's talk about Anabel Cabebe's

     12    representations to you about the quitclaim deed, okay?

     13          A       Okay.

     14          Q       All right.   So can you explain --

     15                  THE DEFENDANT:    Objection.    This is beyond the

     16    scope.    It has nothing to do with --

     17                  MR. YATES:   Well, it's my direct.

     18                  THE COURT:   Well, so anyway, let me hear his

     19    objection.    Beyond the scope and what else is your --

     20                  THE DEFENDANT:    Right.     It's not relevant to any the

     21    charges.   It's not relevant.       It's --

     22                  THE COURT:   Okay.    So he has a relevancy objection,

     23    and --

     24                  MR. YATES:   She's a victim of the -- a homeowner

     25    victim of the charged scheme, Your Honor.




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 10 of 57   PageID #:
                                  12037
                                                                                10


    1                 THE COURT:   No, I know the witness is.

    2                 MR. YATES:   Oh, I see.

    3                 THE COURT:   But he's objecting to the question

    4   involving Anabel Cabebe.

    5                 MR. YATES:   I see.    With respect -- this is part of

    6   the scheme.    Ms. Cabebe actually accepted a large sum of

    7   money --

    8                 THE COURT:   So you don't have to go into specifics.

    9   Are you saying it's because you're saying Anabel Cabebe

   10   worked --

   11                 MR. YATES:   Correct.

   12                 THE COURT:   -- with Mr. Williams?      Okay.    So that's

   13   the relevance aspect of it?

   14                 MR. YATES:   Yes, correct.

   15                 THE COURT:   But are you going to ask for hearsay?

   16                 MR. YATES:   Yes, and to the extent that Ms. Cabebe

   17   was an agent of MEI --

   18                 THE COURT:   Right.

   19                 MR. YATES:   -- and an employee of MEI --

   20                 THE COURT:   Right.

   21                 MR. YATES:   -- who utilized -- who offered her home

   22   office --

   23                 THE COURT:   So you don't have to go into specifics.

   24   So what exception to the hearsay rule are you offering?

   25                 MR. YATES:   Agent and co-conspirator of the party.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 11 of 57   PageID #:
                                  12038
                                                                                11


    1                THE DEFENDANT:     I'm objecting because she formed her

    2   own company that was Mortgage Enterprise not Mortgage

    3   Enterprise Investments.

    4                THE COURT:    Right.

    5                MR. SORENSON:     That's --

    6                THE DEFENDANT:     I'm not charged with conspiracy.

    7                THE COURT:    Wait.    So are you going to lay a

    8   foundation with regard to the time period and that -- her

    9   understanding of the relationship between Ms. Cabebe and

   10   Mr. Williams?

   11                MR. YATES:    Sure.    But I will also note that it's,

   12   you know -- I don't believe that it's been established that

   13   Ms. Cabebe has founded another company.         At least our evidence

   14   has demonstrated that she was always --

   15                THE COURT:    I'm not going to let you argue it now.

   16                MR. YATES:    Of course.

   17                THE COURT:    But he has evidence that's already been

   18   received which are the bank statements -- the bank cards --

   19                MR. YATES:    Correct.

   20                THE COURT:    -- when they formed accounts in the name

   21   of Mortgage Enterprise.

   22                MR. YATES:    Correct.    And we also have evidence --

   23                THE COURT:    Well, I don't want to argue the

   24   evidence, but I'm just saying if you're going to ask her

   25   questions offering hearsay under that exception, you have to




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 12 of 57   PageID #:
                                  12039
                                                                                12


    1   show there's some sort of connection --

    2                MR. YATES:    Sure.

    3                THE COURT:    -- between Mr. Williams --

    4                MR. YATES:    Sure.     And I can go ahead and ask her

    5   who she understood Anabel Cabebe worked for.

    6                THE COURT:    Yes.    You have to do that first before

    7   you ask for the hearsay.

    8                MR. YATES:    Understood.

    9         Q      (BY MR. YATES:)       Ms. Pillos, do you understand who

   10   Anabel Cabebe worked for?

   11         A      MEI.

   12         Q      MEI?

   13         A      Yeah.

   14         Q      And who do you understand MEI was owned by?

   15         A      Owned by Anthony Williams.

   16         Q      Okay.   Now, with respect to -- did you understand

   17   that there was an issue with respect to your -- your deed?

   18         A      Yes.

   19                THE DEFENDANT:       Objection.   Leading.

   20                THE COURT:    All right.     So --

   21                MR. YATES:    That's fine.

   22                THE COURT:    -- foundational.       Overruled.

   23          All right.    What point in time are we talking about?

   24                MR. YATES:    It's shortly after she signed up -- or

   25   rather, she only --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 13 of 57   PageID #:
                                  12040
                                                                                13


    1                THE COURT:     What year?      What year?

    2                MR. YATES:     2013.

    3                THE COURT:     Okay.

    4                MR. YATES:     She's just described a June 2013 meeting

    5   with Henry Malinay.

    6                THE COURT:     Yes.    Okay.

    7           Q    (BY MR. YATES:)        And what was the issue with the

    8   deed?

    9           A    Well, the issue of the deed was to take over

   10   the -- take over the deed, me and my husband.

   11           Q    You needed -- you were told you needed to take over

   12   the deed?

   13           A    Yes.

   14           Q    Who told you that?

   15           A    Malinay.

   16           Q    And so what did you do to take over the deed?

   17           A    So Anabel came over to Maui and she help us for the

   18   quitclaim.

   19           Q    Okay.   And how did she do that?

   20           A    Handwriting.

   21           Q    Okay.   And did she also record a quitclaim deed for

   22   you?

   23           A    Yes.

   24                THE DEFENDANT:        Objection.   Leading.

   25                MR. YATES:     And.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 14 of 57   PageID #:
                                  12041
                                                                                14


    1                THE COURT:     Overruled, foundational.

    2          What's your next question?

    3         Q      (BY MR. YATES:)        And how much did she charge you for

    4   that quitclaim deed?

    5         A      $1,000 in cash.

    6                MR. YATES:     I would like to show the witness an

    7   exhibit which has not yet been admitted into evidence, but I

    8   would like to lay a foundation and then seek its admission.

    9         Q      (BY MR. YATES:)        Ms. Pillos, can you look into your

   10   binder at Exhibit 807?      Now, at a certain point, Ms. Pillos,

   11   did you sign up for MEI services?

   12         A      Yes, we did.

   13         Q      Okay.    So if you take a look at 80 -- Exhibit 807,

   14   do you recognize this document as the MEI application that you

   15   signed?

   16         A      Yes.

   17         Q      And are those your signatures that appear throughout

   18   Exhibit 807?

   19         A      Right.

   20         Q      Is this a true and correct copy of the MEI

   21   application as you remember it?

   22         A      Yes.

   23                MR. YATES:     Okay.    Your Honor, at this time I ask to

   24   move to admit Exhibit 807 into evidence.

   25                THE COURT:     Any objection?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 15 of 57   PageID #:
                                  12042
                                                                                15


    1                MR. ISAACSON:     One moment, Your Honor.

    2                THE DEFENDANT:     No objection.

    3                THE COURT:    All right.    807 is received.

    4                (Exhibit 807 received into evidence.)

    5                MR. YATES:    May I publish, Your Honor?

    6                THE COURT:    You may.

    7         Q      (BY MR. YATES:)     Now, Ms. Pillos, the jury can now

    8   see the document that you're referring to.          Is 807 a copy of

    9   the MEI application that you filled out?

   10         A      Yes.

   11         Q      Okay.    Do you remember anything that was unusual or

   12   that stood out that you were told when you were filling out

   13   this application?

   14         A      Okay.    They told us not to put the date.

   15         Q      Oak.    Don't put any dates on this document?

   16         A      Any dates on this stuff, so we just signed the

   17   paper.

   18                MR. YATES:    Now, Your Honor, I've got a new exhibit

   19   here that I'd like to put before the defendant -- oh, excuse

   20   me -- the witness, and I'd like to have her lay a foundation.

   21   It's Exhibit 819.

   22         Q      (BY MR. YATES:)     So, Ms. Pillos, can you please turn

   23   in your binder to Exhibit 819?        Do you have it in front of you?

   24         A      Yes.

   25         Q      Okay.    Do you recognize Exhibit 819?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 16 of 57   PageID #:
                                  12043
                                                                                16


    1         A      Yes.

    2         Q      Now, is Exhibit 819 a UCC financing statement that

    3   was filed on your behalf?

    4         A      Yes.

    5         Q      Okay.   Now, who filled out the information in this

    6   document?

    7         A      Anabel Cabebe.

    8         Q      Okay.   And did she do that on your behalf?

    9         A      Yes.

   10         Q      Okay.   And who recorded this document?

   11         A      Anabel Cabebe.

   12         Q      And is this -- and did she do that on your behalf?

   13         A      Yes.

   14         Q      Okay.   And is this a true and correct copy of the

   15   UCC document as you remember it?

   16         A      Yes.

   17                MR. YATES:    Your Honor, at this time we would move

   18   to move Exhibit 819 into evidence.

   19                THE COURT:    Any objection?

   20                THE DEFENDANT:     No objection.

   21                THE COURT:    Received.

   22                (Exhibit 819 received into evidence.)

   23                MR. YATES:    May I publish, Your Honor?

   24                THE COURT:    You may.

   25         Q      (BY MR. YATES:)     So, Ms. Pillos, Exhibit 819, the




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 17 of 57   PageID #:
                                  12044
                                                                                17


    1   UCC document, is now on the screen in front of you.            Now, I

    2   believe you just testified that this is a copy of the UCC

    3   document that MEI recorded for you at the Bureau of

    4   Conveyances; is that correct?

    5         A      Right.

    6         Q      Okay.    And this was prepared for you by Anabel

    7   Cabebe?

    8         A      Right.

    9         Q      Okay.    Now, this was all prepared for you as you

   10   were applying for the MEI program, correct?

   11         A      Correct.

   12         Q      Okay.    Now, when you signed up for MEI's services,

   13   what, if anything, did Henry Malinay or Anabel Cabebe tell you

   14   about how much to pay MEI?

   15                THE DEFENDANT:     Objection.     That's hearsay.

   16                THE WITNESS:     Which is --

   17                THE COURT:     Sustained.    I'm sorry.   You can't answer

   18   that question.     Sustained.

   19                MR. YATES:     Okay.    I would like to invoke the

   20   hearsay exception for agency and --

   21                THE COURT:     All right.    But you have to show it

   22   first.

   23                MR. YATES:     Okay.    Right.   Yes, Your Honor.

   24         Q      (BY MR. YATES:)        Ms. Pillos, at that time when you

   25   applied for MEI, did you understand that Henry Malinay and




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 18 of 57     PageID #:
                                  12045
                                                                                        18


    1   Anabel Cabebe were working for MEI?

    2                  THE DEFENDANT:    Objection.

    3                  THE WITNESS:     Yes.

    4                  THE DEFENDANT:    That's leading.

    5                  THE COURT:     Wait.    So it's foundational.     Overruled.

    6          Okay.    So your answer is, "Yes."        All right.

    7         Q        (BY MR. YATES:)        And do you understand that MEI was

    8   owned by Anthony Williams?

    9         A        Yes.

   10         Q        Okay.   Now, what did Anthony Williams -- excuse me

   11   what the Henry Malinay and --

   12                  THE COURT:     Okay.    It's still hearsay.     So you have

   13   no connection between Anabel Cabebe, Henry Malinay, and

   14   Mr. Williams.     You have to show that there's a connection

   15   between them.     Just because he owned MEI and she understood --

   16   I mean, what was the basis --

   17                  MR. YATES:     They were employees.    She just testified

   18   that they were employees -- they represented they were

   19   employees of MEI.

   20                  THE COURT:     Yeah.    So how does she know that?         How

   21   does she know that?       What does she base that

   22   Mr. Williams -- did she ever meet Mr. Williams?             Did he tell

   23   her that?

   24                  MR. YATES:     We -- I appreciate that, Your Honor.

   25                  THE COURT:     Yeah.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 19 of 57   PageID #:
                                  12046
                                                                                19


    1         Q      (BY MR. YATES:)     Did you start paying MEI at that

    2   point?

    3         A      Uhm, yes, right after, yeah, we did.

    4         Q      Okay.     And how much were you paying MEI?

    5         A      $1,032.

    6         Q      Per month, correct?      Per --

    7         A      Pardon me?

    8         Q      Per month?

    9         A      Per month.

   10         Q      Now, what did you understand you were to do with

   11   respect to your Wells Fargo payments?

   12         A      Well, Mr. Williams told us that he is going to call

   13   Wells Fargo.

   14         Q      Okay.     So at some point you did meet Mr. Williams,

   15   correct?

   16         A      Yes, we did meet him.

   17         Q      Okay.     And so let's talk a little bit about that.

   18   Can you please describe the context in which you met

   19   Mr. Williams?     What happened?

   20         A      Oh, Anabel Cabebe introduced Mr. Williams to us,

   21   that he owned the MEI.

   22         Q      Okay.     Thank you, Your Honor -- excuse me -- thank

   23   you, Ms. Pillos.

   24         A      It's good, make somebody nervous.

   25         Q      Okay.     And why did Ms. Cabebe introduce you to




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 20 of 57   PageID #:
                                  12047
                                                                                20


    1   Anthony Williams?

    2         A      Pardon me?

    3         Q      Why did Ms. Cabebe introduce you to Anthony

    4   Williams?

    5         A      Because she told us that he owned the MEI.

    6         Q      Okay.    And why did you need to speak with or why did

    7   you want to speak with Anthony Williams?

    8         A      Because of the foreclosure and the letter that we

    9   received for the default letter from Wells Fargo.

   10         Q      Okay.    So let's talk about that.      So at some point

   11   you stopped paying Wells Fargo; is that correct?

   12         A      Right, because they told us to -- not to pay Wells

   13   Fargo any more.

   14         Q      Okay.    And so as a result of those instructions to

   15   stop paying Wells Fargo, you received default letters?

   16         A      Right.

   17         Q      And then you went into foreclosure?

   18         A      Right.

   19         Q      Okay.    And as a result of that, you met with Anthony

   20   Williams?

   21         A      Yes.

   22         Q      Okay.    Now, how did Anthony Williams refer to

   23   himself when he spoke with you?

   24         A      Well, we met each other at one of the office in

   25   Maui, and he introduced himself as a general attorney.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 21 of 57   PageID #:
                                  12048
                                                                                21


    1         Q       Okay.   And what do you understand a general attorney

    2   to be?

    3         A       Oh, to fight for us.

    4         Q       Okay.   What do you understand the difference is

    5   between a general attorney and an attorney at law?

    6         A       They are the same.

    7         Q       Okay.   And when you met with Anthony Williams, what

    8   was the status of your payments to MEI?

    9         A       It's $1,032 we were still paying.

   10         Q       I'm sorry.     You were still paying MEI when you met

   11   Anthony Williams, correct?

   12         A       Yes.

   13         Q       Okay.   And what did Anthony Williams do or what did

   14   he say in response to your concern about your foreclosure

   15   proceeding?

   16         A       Well, at that point he told us that he is going to

   17   contact Wells Fargo and he gave us a letter to show it to the

   18   court and to show it to the server.

   19         Q       Okay.   And what did Anthony Williams tell you that

   20   letter was going to do when you gave it to the court or you

   21   gave it out the server?

   22         A       Okay.   To stop the foreclosure and to stop for the

   23   eviction.

   24         Q       And did you ever show that letter to the court?

   25         A       Yes, we did.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 22 of 57   PageID #:
                                  12049
                                                                                22


    1         Q      And what was the result?

    2         A      The result was the judge doesn't agree about that

    3   because he is not licensed -- he is not -- Mr. Williams not

    4   licensed in Hawaii.

    5         Q      Now, did you and Mr. Williams also talk about the

    6   MEI mortgage?

    7         A      Yes, we did.

    8                MR. YATES:     Okay.    So, Your Honor, at this time I

    9   would like to show the witness Exhibit No. 820.

   10         Q      (BY MR. YATES:)        So if you could turn to 820 in your

   11   book in front of you.      Ms. Pillos, if you could look through

   12   820 and verify that that's your signature that appears on the

   13   fifth and sixth pages of Exhibit 820 and let me know.

   14         A      Yes.

   15         Q      Okay.   Now is Exhibit 820 a copy, a true and correct

   16   copy of the MEI mortgage that you signed for the MEI program?

   17         A      Yes.

   18                MR. YATES:     Okay.    Your Honor, at this time I move

   19   to admit Exhibit 820 into evidence.

   20                THE COURT:     All right.     Any objection?

   21                THE DEFENDANT:     No objection.

   22                THE COURT:     Received.

   23                (Exhibit 820 received into evidence.)

   24         Q      (BY MR. YATES:)        All right.   So Ms. Pillos, is

   25   what's being shown to -- may I publish, Your Honor?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 23 of 57   PageID #:
                                  12050
                                                                                23


    1                THE COURT:    You may.

    2         Q      (BY MR. YATES:)     Now, Ms. Pillos, is what's being

    3   shown to the jury now a copy of the MEI mortgage that was

    4   prepared for you as part of the MEI program?

    5         A      Yes.

    6         Q      Okay.    Now, what, if anything, did Anthony Williams

    7   represent to you about what this MEI mortgage was supposed to

    8   do for you and for your Wells Fargo mortgage?

    9         A      Take over the mortgage.

   10         Q      So this MEI mortgage was supposed to do what now?

   11         A      To take over the mortgage.

   12         Q      Take over your Wells Fargo mortgage?

   13         A      Wells Fargo mortgage, yeah.

   14         Q      And what, if anything, was this mortgage document

   15   supposed to do with respect to your foreclosure?

   16         A      Right.

   17         Q      What was it supposed to do?

   18         A      Supposed to stop for the foreclosure.

   19         Q      So do you understand the significance of a

   20   foreclosure?     Do you know what a foreclosure is?

   21         A      Sure.    They take away our house.

   22         Q      Okay.    And you were in a foreclosure proceeding at

   23   that time, correct?

   24         A      Right.

   25         Q      Why didn't you hire a lawyer?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 24 of 57   PageID #:
                                  12051
                                                                                24


    1           A       Just because we thought Williams would be able to

    2   help us out.

    3           Q       You continued to pay MEI after you met Anthony

    4   Williams, correct?

    5           A       Correct.

    6           Q       Okay.   And how were you paying MEI at that point?

    7           A       Well, at that time we -- first we sent $1,500 to

    8   Anabel Cabebe, and after that we paid by -- through checks

    9   payable -- mailed it to Anabel Cabebe.

   10           Q       Payable to whom?

   11           A       MEI.

   12           Q       So let's talk about the conclusion of those

   13   foreclosure proceedings.        How did that end?

   14           A       We have been evicted.

   15           Q       So let's talk a little bit about that.      Do you

   16   recall the circumstances of your eviction?

   17           A       Oh, sure, was very bad because during that eviction,

   18   it was Sunday and it was 7 o'clock -- and I'm so sorry about

   19   this.       My grandson has autism and we're afraid -- he was

   20   shaking.      He was shaking because, you know, all of us, we were

   21   so scared because they keep on pounding the door, yelling at us

   22   to get out from the house.         So he didn't know what's -- you

   23   know, what's going on because they never come to us and tell us

   24   ahead of time that they will going to evict us.

   25                   So my grandson came out from the room because they




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 25 of 57   PageID #:
                                  12052
                                                                                  25


    1   were -- they're in the middle of sleeping because that was

    2   Sunday, and lucky thing my niece came over and she hug him

    3   because he was shaking and we were afraid that he's going

    4   through trauma.     So we -- you know, we don't know -- really

    5   don't know because it was scary.        We were thinking about my

    6   grandson and if he's going through trauma, you think Williams

    7   will help us?     You think William can pay all of this, our loss,

    8   our house?    We love our house.      We love our house.     But we've

    9   been doing fine, paying our mortgage, but once this MEI came,

   10   that's the time when we lost our house.         And, you know, it

   11   hurts us so much because we work hard on that house.

   12                 So I really appreciate it if everything -- I would

   13   like to, you know, to file a claim against him, you know.               It's

   14   not only $8,000.     It's more than that because of everything

   15   we've been through -- stress, depressed --

   16                 THE COURT:     Okay.   So he's going to have to ask you

   17   a question.    All right.     Thank you.

   18                 THE WITNESS:    Sure, I will.    Sorry about that.

   19                 THE COURT:     No, no, that's fine.    I understand.

   20                 THE WITNESS:    I'm sorry.

   21                 THE COURT:     Do you want to drink some water or take

   22   some time?    We're almost at the end of the day.

   23                 THE WITNESS:    No, that's okay.     I'm just thinking

   24   about my grandson.

   25                 THE COURT:     Why don't we actually recess for the day




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 26 of 57   PageID #:
                                  12053
                                                                                  26


    1   and give her some time.

    2          So, ladies and gentlemen of the jury, I'm going to excuse

    3   you a little bit earlier, and if you leave your notebook and

    4   your iPads behind.      And, of course, with my usual warnings:

    5   Don't discuss the case with anyone or allow anyone to discuss

    6   it with you.     Don't research or investigate any witnesses or

    7   events.    And don't engage in social media or read, watch, or

    8   listen to any media accounts, should there be any.

    9          All right.    Please rise for the jury.      They're excused

   10   until 8:30 tomorrow morning.       Thank you again for your kind

   11   patience with us on behalf of Mr. Williams and all of the

   12   attorneys.

   13                (Open court out of the presence of the jury.)

   14                THE WITNESS:     I'm sorry.    I'm sorry.

   15                THE COURT:     No, you're fine.    If you'd like some

   16   water, go ahead and have some.        Just sit down and have a few

   17   minutes, all right?      So take your time.     You don't have to

   18   leave the courtroom.

   19          What I'm going to do is have a recess for a few minutes

   20   and then we'll come back and we'll pretrial for tomorrow.               All

   21   right.    We're in recess.

   22            (This concludes the partial testimony requested.)

   23                (Proceedings adjourned at 2:26 P.M., until

   24                Thursday, February 13, 2020, at 8:30 A.M.)

   25




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 27 of 57   PageID #:
                                  12054
                                                                                27


    1   THURSDAY, FEBRUARY 13, 2020                                     8:50 A.M.

    2          MACRINA PILLOS, PREVIOUSLY SWORN, RESUMED THE STAND

    3                          DIRECT EXAMINATION RESUMED

    4   BY MR. YATES:

    5         Q      Good morning, Ms. Pillos.

    6         A      Good morning.

    7         Q      Could you please tell the jury the name of your

    8   husband?

    9         A      Danilo Pillos.

   10         Q      And on our checks, whose name appears?

   11         A      Danilo, my husband.

   12         Q      Okay.    Now, moving on from your testimony yesterday,

   13   if you knew that MEI would not take over your Wells Fargo

   14   mortgage, how would that have changed your decisions?

   15         A      Well, I have to pay my mortgage to Wells Fargo.

   16         Q      And if you knew that Anthony Williams could not

   17   practice law, would that have changed your decision?

   18         A      I still -- I still have to pay for my mortgage to

   19   Wells Fargo.

   20         Q      And if you knew that Anthony Williams could not

   21   represent you in court, what would you have done?

   22         A      Pardon me?

   23         Q      If you knew that Anthony Williams could not

   24   represent in court, would you still have signed up with MEI?

   25         A      No.     I still have to go for my mortgage which is




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 28 of 57   PageID #:
                                  12055
                                                                                28


    1   Wells Fargo.

    2                 MR. YATES:    I have no further questions on direct,

    3   Your Honor.

    4                 THE COURT:    All right.   Mr. Williams, your witness.

    5                               CROSS-EXAMINATION

    6   BY THE DEFENDANT:

    7         Q       Ms. Pillos?

    8         A       Yes.

    9         Q       Where were you born?

   10         A       I was born in the Philippines.

   11         Q       And the Philippines, did you go to school?

   12         A       Oh, yes.

   13         Q       And did you graduate high school?

   14         A       Yes.

   15         Q       Did you go to college?

   16         A       Sure.

   17         Q       Okay.   So when you went to school in the

   18   Philippines, was one of the curriculums that they taught you

   19   how to speak English?

   20         A       Yes.

   21         Q       Did they teach you how to write English?

   22         A       Yes.

   23         Q       Did they teach you how to read English?

   24         A       Yes.

   25         Q       Was that a normal curriculum for Filipino children




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 29 of 57   PageID #:
                                  12056
                                                                                 29


    1   in the Philippines?

    2           A    Yes.

    3           Q    So every Filipino child when they go to school they

    4   learn to read, write, and speak English?

    5           A    Yes.

    6           Q    So there would be no Filipinos that went to school

    7   in the Philippines that didn't know how to speak English,

    8   correct?

    9                MR. YATES:     Objection.

   10                THE COURT:     Overruled.   So to the extent you

   11   understand the question --

   12                THE WITNESS:     Yes, Your Honor.

   13                THE COURT:     -- you can answer it.     So do you have

   14   the question before you?

   15                THE WITNESS:     No, Your Honor.

   16                THE COURT:     Could you repeat that?

   17           Q    (BY THE DEFENDANT:)      With the Filipino curriculum,

   18   so there would be no Filipino child that went to school that

   19   didn't learn how to read, write, or speak English?

   20           A    Yes.

   21           Q    Okay.    So every Filipino children they taught that?

   22   That's their curriculum in school?

   23           A    Right.

   24           Q    Okay.    So when did you meet me, Ms. Pillos?        What

   25   year?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 30 of 57   PageID #:
                                  12057
                                                                                  30


    1         A      When I met you?

    2         Q      Yes.    What year?

    3         A      That was in 2015, if I'm not mistaken, right.

    4         Q      Okay.    So what year did you meet Anabel and Henry

    5   Malinay?

    6         A      I met Henry Malinay in 2013.

    7         Q      Okay.    So you met Henry Malinay before you ever met

    8   me?

    9         A      Right.

   10         Q      And you met Anabel before you ever met me?

   11         A      Right.

   12         Q      And they're the ones that signed you up, correct?

   13         A      Right.

   14         Q      So when they signed you up, did they tell you -- did

   15   they tell you personally that they actually was still working

   16   for me?

   17         A      Yes.

   18         Q      And so you believed that they -- what they told you

   19   was true?

   20         A      Right.

   21         Q      So did they tell you that the time that they wrote

   22   you up that I was incarcerated, that I was in jail?            Did they

   23   tell you that?

   24         A      No.

   25         Q      So you didn't know that the whole time that they




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 31 of 57   PageID #:
                                  12058
                                                                                31


    1   dealt with you that I was actually unlawfully incarcerated at

    2   the time?

    3                MR. YATES:     Mischaracterizes evidence, Your Honor.

    4                THE COURT:     All right.     Overruled.

    5                THE WITNESS:     Pardon me?

    6         Q      (BY THE DEFENDANT:)        So you didn't know that I was

    7   incarcerated the whole time you was dealing with Anabel and

    8   Henry?

    9         A      No, I don't know.

   10                THE DEFENDANT:     Okay.    I'd like to pull up

   11   Government Exhibit 820 -- no -- 819, please.

   12         Q      (BY THE DEFENDANT:)        And you recognize this

   13   document, Ms. Pillos?

   14         A      Yes.

   15         Q      And who filled out this document for you?

   16         A      Anabel Cabebe.

   17         Q      And can you see the date right there?

   18         A      Yes.

   19         Q      And that's -- it says November 4th, 2013, correct?

   20         A      Yes.

   21         Q      Okay.   So Anabel and Henry didn't tell you that two

   22   months prior --

   23                MR. YATES:     Objection, Your Honor.      Mischaracterizes

   24   the document.

   25                THE DEFENDANT:     I haven't finished the question.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 32 of 57   PageID #:
                                  12059
                                                                                32


    1                THE COURT:    I'm sorry.      What is the date?

    2                MR. YATES:    November 4th, 2014.

    3                THE DEFENDANT:     I said 2013.

    4                THE COURT:    Well, let me look at the transcript.

    5   All right.    He said -- it's recorded as 2013.        So your

    6   question.

    7                THE DEFENDANT:     Okay.

    8                THE COURT:    The objection's overruled.       Your

    9   question.

   10         Q      (BY THE DEFENDANT:)        So you didn't know that when

   11   you -- this document was filed by Anabel that I had been

   12   incarcerated two months prior to this?         You didn't know that,

   13   correct?

   14         A      No, I didn't know that.

   15         Q      Okay.   Now, you said you had paid Anabel for the

   16   services that she and Henry said that they could provide to

   17   you, correct?

   18         A      Pardon me?

   19         Q      You said that -- yesterday you testified that

   20   Anabel -- you had to pay Anabel for the services they said they

   21   could provide to you, correct?

   22         A      Yes.

   23         Q      And did you pay her in cash?

   24         A      I paid him -- I paid Anabel $1,000 to process this

   25   paperwork.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 33 of 57   PageID #:
                                  12060
                                                                                33


    1         Q      Was that in cash or a check?

    2         A      In cash.

    3         Q      Did she give you a receipt?

    4         A      No.

    5         Q      So did you ask for a receipt?

    6         A      No.

    7         Q      You didn't think that was odd that you would pay

    8   somebody a thousand dollars and they didn't want to give you a

    9   receipt?

   10         A      Well, the thing was that because we are lots of us

   11   who sign up, so I don't think none of us asked for the receipt.

   12         Q      So none of you asked for a receipt?

   13         A      No.

   14         Q      Okay.    So you met Anabel you said in Maui?

   15         A      Yes.

   16         Q      And so she flew to Maui to meet you?

   17         A      Right.

   18         Q      Now, did she fly with Henry with you --

   19         A      No, only her.

   20         Q      So just her?

   21         A      Yes.

   22         Q      So when did you meet Henry?

   23         A      I met Henry for the first time that was in 2013.

   24         Q      Okay.

   25         A      And this was the times that he introduced us




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 34 of 57   PageID #:
                                  12061
                                                                                34


    1   regarding about MEI.

    2         Q       Okay.    So did he actually tell you MEI, Mortgage

    3   Enterprise Investments, or did he say Mortgage Enterprise?

    4         A       Mortgage Enterprise Investments.

    5         Q       So he actually used the word "investments"?

    6         A       Right.

    7         Q       And he said that he worked for that company?

    8         A       Right.

    9         Q       And that he was working for me?

   10         A       Right.

   11         Q       That's what Mr. Malinay told you?

   12         A       Right.

   13         Q       Now, if you knew that Mr. Malinay did not work for

   14   me, would that have influenced you not to sign up with him?

   15         A       Sure.

   16         Q       Okay.

   17                 THE DEFENDANT:    Now, give me Government Exhibit 807,

   18   please.

   19         Q       (BY THE DEFENDANT:)     You recognize this form,

   20   Ms. Pillos?

   21         A       Yes.

   22         Q       And that's your signature?

   23         A       Yes.

   24         Q       Do you see my signature anywhere on that form?

   25         A       No.     But I saw this name, Williams, ET.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 35 of 57   PageID #:
                                  12062
                                                                                35


    1         Q      Okay.   Can you see that page, the foreclosure?

    2         A      Yeah.

    3         Q      Do you see my signature on that form?

    4         A      No.

    5         Q      Do you see my signature on that form, the next form?

    6         A      No.

    7         Q      Do you see my signature on this form?

    8         A      No.

    9         Q      Do you see my signature on this form?

   10         A      No.

   11         Q      Do you see my signature on this form?

   12         A      No.

   13         Q      But is that your signature?

   14         A      Yes.

   15         Q      And that's your husband's signature?

   16         A      Yes.

   17         Q      And do you see my signature on this form?

   18         A      No.

   19         Q      Is that your signature?

   20         A      Yes.

   21         Q      And that's your husband's signature?

   22         A      Yes.

   23         Q      Now, who filled this form out, Ms. Pillos?

   24         A      Anabel Cabebe.

   25         Q      So Anabel filled this form out?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 36 of 57   PageID #:
                                  12063
                                                                                36


    1         A        Right.

    2         Q        Now, why isn't there a date on the form?

    3         A        Just because Malinay told us not to put any dates on

    4   it.

    5         Q        So doesn't it have the word "date" in a line -- can

    6   you see --

    7         A        Yes, I can see that.

    8         Q        -- where it says "date" on a line --

    9         A        Yeah.

   10                  THE COURT:    One of you at a time needs to speak.       So

   11   you need to wait till she finishes her answer, and you need to

   12   wait until he finishes his question.

   13          Okay.    So I think she gave her last answer, so ask her

   14   another question.

   15         Q        (BY THE DEFENDANT:)    So they told -- what was the

   16   reason they told you not to put a date on --

   17         A        They never gave us any reason why.

   18         Q        You didn't question that?

   19         A        No.

   20         Q        So did you question why neither one of them signed

   21   as a representative if they worked for MEI?

   22         A        No.

   23         Q        Did you talk to any other MEI clients?

   24         A        No, because I don't know them.

   25         Q        So -- so Henry and Anabel talked to you and so you




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 37 of 57   PageID #:
                                  12064
                                                                                37


    1   never got to talk to any other --

    2           A       No.

    3                   THE COURT:     Wait until he finishes the question,

    4   okay?       And wait until she finishes her answer.       All right.

    5           Q       (BY THE DEFENDANT:)       So you don't know of any other

    6   clients in Maui that actually signed up for Mortgage Enterprise

    7   Investments?

    8           A       No.

    9           Q       Okay.   Now, Ms. Pillos, did you call the FBI and

   10   file a complaint against me?

   11           A       Oh, I cannot remember.       I cannot recall because that

   12   was already way far.         I couldn't remember.

   13           Q       Okay.   Did you file a complaint with the DCCA

   14   against me?

   15           A       I cannot remember, sir.

   16           Q       Did you make any complaint to any agency against me?

   17           A       Well, I did.     I remember.   Yes, I did call.

   18           Q       You called and made a complaint against me

   19   personally?

   20           A       Right, right.

   21           Q       And what was the complaint?

   22           A       The complaint was regarding about my foreclosure.

   23   That's my -- that's my complaint.

   24                   THE DEFENDANT:    Okay.    Now, give me

   25   Government -- well, my exhibit, Defense Exhibit 2035 and it's




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 38 of 57   PageID #:
                                  12065
                                                                                38


    1   page 8.

    2           Q     (BY THE DEFENDANT:)      Can you see that on your

    3   screen, Ms. Pillos?

    4           A     Yes.

    5           Q     Now, this letter was addressed to you from the DCCA,

    6   Ms. Pillos; is that correct?

    7           A     Yes.

    8           Q     And do you remember this letter?

    9           A     Yes, I remember this letter.

   10           Q     And what -- excuse me.      What was this letter in

   11   regards to?

   12                 MR. YATES:   Your Honor, is this document going to be

   13   placed into evidence?      'Cause if not, the government objects to

   14   this.

   15                 THE COURT:   All right.     So you can't go into the

   16   content of the letter unless it's in evidence.          Do you want me

   17   to receive it into --

   18                 THE DEFENDANT:    Yes.

   19                 THE COURT:   Any objection?     Just this page of

   20   Exhibit 2035.

   21                 THE DEFENDANT:    Right.

   22                 THE COURT:   Any objection, Mr. Yates?

   23                 MR. YATES:   Yes, Your Honor.     The government objects

   24   to 2035, page 8.     This is a hearsay document.       It appears to be

   25   merely an inquiry document, so this does not have any indicia




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 39 of 57    PageID #:
                                  12066
                                                                                  39


    1   of authorship by the current witness and does not appear that

    2   the current witness has any part in its creation or its

    3   initiation.

    4                 THE COURT:   Okay.    But it clearly was received by

    5   her.   She's identified it as correspondence that she received.

    6   So the court is going to receive it into evidence over the

    7   objection of the government.

    8                 THE DEFENDANT:    I'd like to publish it.

    9                 THE COURT:   You may publish.

   10                 THE COURTROOM MANAGER:      Your Honor, just to be

   11   clear, that's page 8?

   12                 THE COURT:   Just page 8.       Ye.

   13          Ah.

   14                 THE COURTROOM MANAGER:      Thank you.

   15                 THE COURT:   The rest of the identified exhibit is

   16   not received.

   17                 (Exhibit 2035, page 8 received into evidence.)

   18          Q      (BY THE DEFENDANT:)     Okay.    Ms. Pillos, on this

   19   document, you see the date right there?             I'm going to circle

   20   it.

   21                 THE COURTROOM MANAGER:      Your Honor, he's asked to

   22   publish it?

   23                 THE COURT:   Yes, he may.

   24          Q      (BY THE DEFENDANT:)     And what is the date of that

   25   document, Ms. Pillos?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 40 of 57   PageID #:
                                  12067
                                                                                40


    1           A    May 7, 2015.

    2           Q    And so when the DCCA contact you, were they

    3   contacting you regarding numerous complaints that were filed by

    4   other Maui residents?

    5           A    I'm not --

    6           Q    You can go ahead and read the -- read the -- can I

    7   read it to her?     Or she, you know, won't know how to read it?

    8                THE COURT:     No.    She can't testify about anything

    9   she doesn't remember.

   10                THE DEFENDANT:       What I'm saying, that was to her.

   11           Q    (BY THE DEFENDANT:)       So you remember receiving this

   12   letter, Ms. Pillos?

   13                THE COURT:     She already --

   14                THE WITNESS:     I couldn't -- I don't remember because

   15   this was a long time.

   16           Q    (BY THE DEFENDANT:)       I know.   But you just said you

   17   do --

   18                THE COURT:     All right.      Ask her a question.   She

   19   said she doesn't remember receiving this letter.

   20                THE DEFENDANT:       Well --

   21                THE COURT:     So what do you want to ask her about it?

   22                THE DEFENDANT:       Well, the first question I did ask

   23   her.    She did remember it.

   24                THE COURT:     She just testified she doesn't remember,

   25   this was a long time ago.         You can ask her another question.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 41 of 57    PageID #:
                                  12068
                                                                                  41


    1   You can try to refresh her recollection.         What do you want to

    2   do?

    3         Q       (BY THE DEFENDANT:)     When the DCCA contact you, did

    4   they tell you that the complaints were against Mortgage

    5   Enterprise?

    6         A       Right.

    7         Q       Right.    But they didn't tell you it was against

    8   Mortgage Enterprise Investments, right?

    9         A       They did.

   10         Q       So this letter, can you look at the first two

   11   paragraph, first two sentences on the document?             And you see

   12   where it says, "The Office of Consumer Protection have received

   13   numerous complaints against a business called Mortgage

   14   Enterprise"?

   15         A       Yes.

   16         Q       Okay.    And it does not say investments, correct?

   17         A       When they called me, they said Mortgage Enterprise

   18   Investments.

   19         Q       Okay.    So but you understood that it was Henry and

   20   Anabel that wrote you up for this so-called -- their program,

   21   correct?

   22         A       I don't remember.

   23         Q       Well, I'm saying you say Henry --

   24         A       Yes, Henry.

   25         Q       Right.    So they're the ones that wrote you up for




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 42 of 57   PageID #:
                                  12069
                                                                                42


    1   the Mortgage Enterprise program that they promised you?

    2         A       Right.

    3         Q       And you paid them, correct?

    4         A       Right.

    5         Q       Do you have any documentation that you paid me?

    6         A       Yes.    I have all the checks here, the copy of the

    7   checks --

    8         Q       Yes.

    9         A       -- that I gave it to you.

   10         Q       Yes.    What check did you pay Mortgage Enterprise

   11   Investments?

   12         A       Hold on.    Let me check if I have here.      I

   13   don't -- oh, it's not in this book.         Yes, I'm so sorry, but I

   14   have it.

   15         Q       Okay.    Now, do you remember after you met me in

   16   2015, that I informed you that Anabel and Henry did not work

   17   for me?     You don't remember that conversation we had?

   18                 THE COURT:    Wait.   Is your question that does she

   19   remember or she doesn't remember?        What's your question?

   20         Q       (BY THE DEFENDANT:)     Do you remember the

   21   conversation that we had about Anabel and Henry not working for

   22   me?

   23         A       I don't remember.

   24                 THE DEFENDANT:    Can I get exhibit -- Government

   25   Exhibit 820?     And I think this one's already been received into




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 43 of 57   PageID #:
                                  12070
                                                                                43


    1   evidence, hasn't it?      The government -- it's already in

    2   evidence?

    3                THE COURT:    Yes, it has been received.

    4                THE DEFENDANT:     Okay.    I'd like to publish it.

    5                THE COURT:    You may.

    6         Q      (BY THE DEFENDANT:)        Okay.   Ms. Pillos, you see the

    7   first line that I circled?

    8         A      Yes.

    9         Q      And on there does it state that the date that you

   10   did this mortgage with Mortgage Enterprise Investments is the

   11   21st day of April 2015?

   12         A      Right.

   13         Q      Okay.    And is that your signature, Ms. Pillos?

   14         A      Yes.

   15         Q      That also your signature?

   16         A      Yeah, that's my signature.

   17         Q      Okay.    And who was the notary that notarized this

   18   document?

   19         A      Piros, Cecelia Piros.

   20         Q      And where was this document notarized at?

   21         A      Pardon me?

   22         Q      Where were you at when this document was notarized?

   23         A      In her office.

   24         Q      And where is her office?

   25         A      In Kahului.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 44 of 57     PageID #:
                                  12071
                                                                                  44


    1           Q       Kahului?

    2           A       Yes.

    3           Q       Is that in Maui?

    4           A       That's in Maui.

    5           Q       Okay.   Now, was I present when you signed this

    6   document?

    7           A       No, you wasn't present.

    8           Q       So I wasn't present?

    9           A       No.

   10           Q       Did you receive a note?       'Cause a note goes with

   11   this.       Did you receive a MEI note to sign?

   12                   MR. YATES:     Objection.     Testifying.

   13                   THE DEFENDANT:     No.

   14           Q       (BY THE DEFENDANT:)      Did you receive a MEI note to

   15   sign?

   16                   THE COURT:     He objected.      What's your objection?

   17                   MR. YATES:     Objection.     He's testifying with respect

   18   to the presence of a note.

   19                   THE COURT:     Overruled.

   20           So you're asking her was there a note attached to this

   21   when she signed?

   22                   THE DEFENDANT:     Right.

   23                   THE WITNESS:     I don't remember.

   24           Q       (BY THE DEFENDANT:)      Okay.    So you don't remember

   25   signing this document and then a separate document?




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 45 of 57   PageID #:
                                  12072
                                                                                45


    1         A      Yeah, I don't remember.

    2         Q      Okay.    So do you have any paperwork, any

    3   documentation that has your signature and my signature on it?

    4         A      No.

    5         Q      And so when you signed this mortgage document, what

    6   did Ms. Piros tell you?

    7                THE COURT:     She's Ms. Pillos.

    8                THE DEFENDANT:     No, I mean Piros, Ms. Piros.

    9                THE WITNESS:     Anabel was with her.

   10         Q      (BY THE DEFENDANT:)      So Anabel was with her?

   11         A      Yes.

   12         Q      So Anabel was present when Ms. Pea rows notarized

   13   the document?

   14         A      Right.

   15         Q      And what did Anabel tell you about once you signed

   16   this document?      What did she tell you?

   17         A      Well, in fact, that was the first time that I met

   18   Anabel, and that was -- she introduce me that you are

   19   the -- you are the, uhm, promoter on this mortgage, you are the

   20   owner of this mortgage.

   21         Q      Okay.    Wait a minute, Ms. Pillos.      So you saying

   22   this -- when you signed this mortgage document, you saying now

   23   this was the first time you met Anabel?

   24         A      Yes.

   25         Q      But you just testified that Anabel -- you met Anabel




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 46 of 57   PageID #:
                                  12073
                                                                                46


    1   in 2013 and you paid her cash without a receipt.

    2         A      Yeah -- oh, this is my second time.         I'm sorry.

    3   Yeah, this is my second time to meet Anabel.           The first time

    4   was the one he did the other paperwork.

    5         Q      So this is the second time --

    6         A      Yeah.

    7         Q      -- you met Anabel?

    8         A      This is the second time.

    9         Q      Okay.    So when Anabel filled out this document for

   10   you and -- did you see her draft it or was it already prepared?

   11         A      It's already prepared.

   12         Q      Okay.    So when she gave you the document, did she

   13   explain to you what the document was?

   14         A      No.

   15         Q      Did she --

   16                THE COURT:     Wait.   Okay.     Wait.   You guys are

   17   talking over each other.       So let her finish her answer.

   18                THE WITNESS:     I don't remember at all.

   19         Q      (BY THE DEFENDANT:)      Okay.    So you don't remember

   20   her explaining what the purpose of this document was?

   21         A      No, I don't remember.      I for- -- I don't remember.

   22         Q      Okay.    Now, you signed this document.        It

   23   says -- okay.      On the first page it says you signed the

   24   document on the 21st day of April 2015.          But can you see the

   25   date here that it's filed?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 47 of 57   PageID #:
                                  12074
                                                                                47


    1           A    Yes.

    2           Q    Okay.     Did you ask Ms. Anabel why the late filing?

    3   Why was it filed over a month after you signed up, after you

    4   signed this document?

    5           A    No, I don't remember if I call -- I don't remember.

    6           Q    Okay.     So do you remember how many checks that you

    7   sent or that you gave Anabel after you signed this document?

    8           A    Well, ever since we started paying her, we always

    9   mailed it to her because she told us that we have to mail the

   10   check to her and she will be the one to mail it out to you.

   11           Q    Okay.     So Anabel told you to mail the check from

   12   Maui?

   13           A    Yeah.

   14           Q    To her?

   15           A    To her.

   16           Q    And then that she would mail the check to me?

   17           A    Right.

   18           Q    Okay.     Now, after this exchange, did you talk to me

   19   on the phone after this document was created?

   20           A    No, because I don't even know you.        I didn't even

   21   know your number.

   22           Q    Right.    Now, if you was in foreclosure, did you call

   23   my 800 number to contact me to -- if you was in foreclosure?

   24           A    No, because I don't know your number.          You never

   25   give me -- us your number.       The only thing I call was Cabebe.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 48 of 57   PageID #:
                                  12075
                                                                                48


    1         Q      Okay.    So your only contact was Anabel?

    2         A      Yes.

    3         Q      And did you have any contact with Henry after this?

    4         A      No.

    5         Q      So from this time it was just you and Anabel?

    6         A      Right.

    7         Q      Okay.    So you didn't know whether she had

    8   authorization from me or not 'cause you never talked to me,

    9   correct?

   10         A      Right.

   11         Q      Okay.    So yesterday you had talked about your

   12   foreclosure.     Did Anabel send you any documents to file on your

   13   behalf to fight your foreclosure?

   14         A      No.

   15         Q      Did she send any documents to your husband?

   16         A      No.

   17         Q      Did you see any documents that were filed on your

   18   behalf?

   19         A      No.     I don't remember.

   20         Q      Okay.    So when none of this happened -- 'cause

   21   remember the DCCA had sent you a letter on May 7th, 2015,

   22   correct?

   23         A      Right.

   24         Q      Okay.    So this document was filed after DCCA had

   25   already contacted you about the fraudulent Mortgage Enterprise




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 49 of 57   PageID #:
                                  12076
                                                                                    49


    1   that had the deal with Henry and Anabel.         So if they contacted

    2   you before this document was filed, why would you continue to

    3   do business with Anabel?

    4         A      Well, because that was the time that we still -- we

    5   knew that you would be able to help us out.

    6         Q      So that's what she told you?

    7         A      Yes.

    8         Q      So -- but you never talked to me after you talked to

    9   Anabel?    You said you couldn't -- you didn't know my number?

   10         A      No.

   11         Q      So how could you know that if you never talked to

   12   me?

   13         A      Well, because when I called Anabel, she told me to

   14   call -- that she will be the one to call you.          That's why we

   15   kept on calling Anabel because I don't know your number.                I

   16   never even met you at that time yet.

   17         Q      So why didn't you ask Anabel just to give you my

   18   number so you can call me directly?

   19         A      Well, you know, because I was kind of stressing and

   20   we really didn't know what to do that time.          So since I have

   21   Anabel Cabebe's number, I always call her because I know that

   22   she's working for you.

   23         Q      Okay.   Ms. Pillos --

   24                Can I get Government Exhibit 807 back up again,

   25   please?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 50 of 57   PageID #:
                                  12077
                                                                                  50


    1                   Okay.    Ms. Pillos, you see this form right here?

    2           A       Yeah.

    3           Q       Okay.    You see it says Client and Company Protection

    4   Form?       You see that at the top under Mortgage Enterprise

    5   Investments?

    6           A       Yeah.

    7           Q       Okay.    Now, did Anabel explain to you why I had to

    8   add this cover page to all the applications?

    9           A       No.     I don't remember.

   10                   THE DEFENDANT:    Okay.     Can you -- can we blow this

   11   up a little bit?

   12           Q       (BY THE DEFENDANT:)       Can you see where it says

   13   Client under there, Ms. Pillos?

   14           A       Yes.

   15           Q       And can you read that -- do you understand what it's

   16   saying, this -- this little excerpt on this form?

   17           A       Yes.

   18           Q       And does it have my toll free 800 number on this

   19   form, Ms. Pillos?

   20           A       Yes.

   21           Q       And does it have my direct extension?

   22           A       Yes.

   23           Q       And is it talking about that if a rep charge you

   24   fees beyond what's stated in the app, to call me personally?

   25           A       Well, the thing we didn't -- I don't remember if we




                                 UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 51 of 57   PageID #:
                                  12078
                                                                                  51


    1   received this letter.      I don't remember at all.

    2         Q      Okay.    Ms. Pillos, is that your signature?        Is that

    3   your signature, Ms. Pillos?

    4         A      Yes.

    5         Q      Okay.    So you signed this form that had my direct

    6   number, my direct extension to call me if you had any questions

    7   about Anabel, what she did, if you had any questions.            So you

    8   telling me that Anabel told you that she would call me?

    9         A      Right.

   10         Q      But you had the form with my direct line and my

   11   direct number to call and talk to me.

   12         A      Well, the thing is that, okay, we signed the

   13   paperwork, but I really don't remember.

   14         Q      I'm saying when you signed this paperwork, you

   15   didn't read the document?        You didn't read the -- what you were

   16   signing?

   17         A      No.     I forget.

   18         Q      And so you didn't see the number on here?

   19         A      No.     I don't remember.

   20         Q      So you never got to really talk to me to verify that

   21   Anabel didn't work for me no more?

   22         A      Well, she introduced me.       She introduced -- Anabel

   23   introduced me that you are the owner of the Mortgage

   24   Enterprise -- Mortgage Enterprise Investments.

   25         Q      Right.    Well, I am the owner of Mortgage Enterprise




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 52 of 57   PageID #:
                                  12079
                                                                                52


    1   Investments.     But did she tell you that I'm not the owner of

    2   Mortgage Enterprise?

    3         A      No, she never say that that you are not the owner.

    4         Q      So she didn't -- did she make a distinction between

    5   Mortgage Enterprise Investments and Mortgage Enterprise?

    6         A      She did say Mortgage Enterprise Investments and you

    7   are the owner.

    8         Q      Okay.    I'm asking you did she make a distinction?

    9   Did she say there's a Mortgage Enterprise Investments and then

   10   there's a Mortgage Enterprise?

   11         A      No.     I forget.

   12         Q      So you don't remember?

   13         A      I don't remember.

   14         Q      Okay.    So, Ms. Pillos, if you knew at this time that

   15   Anabel nor Henry actually worked for me, that I actually fired

   16   them for fraud, would you have done business with them?

   17         A      No.

   18                THE DEFENDANT:      Okay.   I have no more questions.

   19                THE COURT:     All right.    Redirect.    Your witness.

   20                MR. YATES:     Yes, Your Honor.

   21                             REDIRECT EXAMINATION

   22   BY MR. YATES:

   23         Q      Ms. Pillos, when was your meeting with Henry Malinay

   24   when you discussed signing up for MEI?

   25         A      This was the middle of the year.         I think this is




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 53 of 57   PageID #:
                                  12080
                                                                                53


    1   June 2013.

    2         Q      Okay.    And I believe you testified just now

    3   regarding some documents, so I'd like to put them up.

    4                Your Honor, the first document is Exhibit 807 which

    5   is in evidence.      May I publish?

    6                THE COURT:    You may.

    7         Q      (BY MR. YATES:)     Okay.   Now, Mrs. Pillos, you recall

    8   this document?      This is the MEI application?

    9         A      Yes.

   10         Q      Okay.    And what were you told regarding filling in

   11   dates for this application?

   12         A      Henry Malinay told us not to put the dates on it.

   13                MR. YATES:    Your Honor, I'd like to put up 820 which

   14   is in evidence.      May I publish?

   15                THE COURT:    You may.

   16         Q      (BY MR. YATES:)     Now, Ms. Pillos, do you recall

   17   testifying regarding this MEI mortgage?

   18         A      Right.

   19         Q      Okay.    And you recall testifying that you signed

   20   this mortgage, correct?

   21         A      Correct.

   22         Q      Okay.    Now I'm going to turn to the first page here.

   23   There appears to be a date that's written in.          Is that your

   24   handwriting?

   25         A      No.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 54 of 57   PageID #:
                                  12081
                                                                                54


    1         Q      And the handwriting refers to a date, correct?

    2         A      Correct.

    3         Q      And I turn to the signature page for this MEI

    4   mortgage, and the MEI mortgage page here has some signatures,

    5   and I believe you testified those -- that's your signature and

    6   your husband's signature, correct?

    7         A      Right, correct.

    8         Q      Is that your handwriting where the date is?

    9         A      Right.

   10         Q      Is that your handwriting?

   11         A      Right.

   12         Q      Whose handwriting is the date?

   13         A      Oh, the date, Mrs. Piros.

   14         Q      Piros?

   15         A      Yeah, the one who did the --

   16         Q      Do you recall when you filled out the MEI mortgage

   17   document?

   18         A      Pardon me?

   19         Q      Do you recall when you filled out this MEI mortgage

   20   document?

   21         A      Can you repeat?

   22         Q      When did you fill out the MEI mortgage document,

   23   this document?

   24         A      This was in 2013.

   25         Q      Okay.    But I see that the dates that are on this




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 55 of 57   PageID #:
                                  12082
                                                                                55


    1   document are 2015.      Do you have an explanation for that?

    2         A      They supposed to take over my mortgage which is

    3   Wells Fargo.

    4         Q      Okay.    But you recall that you signed this document

    5   in 2013, correct?

    6         A      Right.

    7         Q      Without dates?

    8         A      Right.

    9         Q      Now, you recall that you had signed up with the

   10   entity Mortgage Enterprise Investments, correct?

   11         A      Correct.

   12         Q      And who did you sign your checks to?

   13         A      Oh, payable to Mortgage Enterprise Investments.

   14         Q      And where did you send those checks?

   15         A      To Cabebe.

   16         Q      And to Anabel Cabebe in -- on Oahu?

   17         A      On Oahu.

   18         Q      Do you remember if it was the Democrat Street house?

   19         A      Yes, 600 something.

   20         Q      And when you were in foreclosure, who did you call?

   21         A      Anabel Cabebe.

   22         Q      And after you called Anabel Cabebe, who visited you

   23   in Maui to help you?

   24         A      Uhm, Mr. Williams.

   25         Q      Did you understand where your checks were going




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 56 of 57    PageID #:
                                  12083
                                                                                   56


    1   to -- whose account the checks were going to?

    2         A       Mr. Williams's.

    3         Q       Okay.   And those were the checks that were written

    4   to MEI, correct?

    5         A       Correct.

    6                 MR. YATES:     Nothing further on redirect, Your Honor.

    7                 THE COURT:     All right.   Thank you very much --

    8                 THE WITNESS:     Well, I just only want to express my

    9   feelings.

   10                 THE COURT:     Yes.   I'm so sorry.   You know, I know

   11   you've been through a lot, but this is a trial.             So there has

   12   to be an attorney or Mr. Williams asking you questions.             But if

   13   you would like to, you know, speak to the assistant from their

   14   office and express your feelings.

   15                 THE WITNESS:     Thank you so much, Your Honor.       Thank

   16   you very much.

   17                 THE COURT:     So you're excused as a witness, okay?

   18                 THE WITNESS:     Thank you so much, Your Honor.

   19             (This concludes the partial testimony requested.)

   20

   21

   22

   23

   24

   25




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1029 Filed 06/08/20 Page 57 of 57   PageID #:
                                  12084


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 23, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
